Delehanty, S.
Since publication of the decision of the court in this accounting (158 Misc. 477), the attorney for the estate who was also the attorney for deceased has filed an affidavit that he alone is responsible for the form of the account and that it was sent to the corporate fiduciary only for check of receipts and payments and balance on hand. He states that the corporate fiduciary relied wholly upon him in connection with the preparation of the account and that the corporate fiduciary is not chargeable with any affirmative act in relation either to the form of the account or to the computation of commissions. Record is made of this exculpation of the corporate fiduciary. A revised computation of commissions has been submitted and the decree has been signed.